Detailed Action
Summary
1. This office action is in response to the application filed on April 24, 2020. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 04/24/2020 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
EXAMINER’S AMENDMENT
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stanford Gary on 1/11/2022. Examiner initiated an interview to correct a minor informalities. Consequently, an agreement was reached and the claim 17 is amended.
Claim 17:
the first level or [[a]] the second level comprises: sampling the low voltage signal when the on signal is activated for the second pulse and providing a sampled low voltage signal; providing an off signal indicative of an off time of the first and second pulses until current through the inductive element reaches the zero current level; sampling the off signal when the on signal is activated for the second pulse and providing a sampled off signal; and asserting the load adjust signal at the first level when the sampled off signal is asserted or when the sampled low voltage signal is de-asserted, and asserting the load adjust signal at the second level when the sampled off signal is de-asserted and the sampled low voltage signal is asserted.
Allowable Subject Matter
7. Claims 1-20 are allowed over the art of record. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “pulse-pairing circuitry, comprising: a paired pulse generator that activates, in response to assertion of the low voltage signal, the on signal for a first time period and then for a second time period in which the first and second time periods are separated by a predetermined pulse separation interval, wherein the first time period has a duration based on an adjustable time value and a peak current indication and wherein the second time period is the same as the first time period; a load detector that receives the low voltage signal and an off signal indicative of an off time, and that provides a load adjust signal having a first level when the off signal is detected asserted or the low voltage signal is detected de-asserted at a beginning of the second time period, and having a second level when the detected off signal is de-asserted and the detected low voltage signal is asserted at a beginning of the second time period; and a maximum on time controller that adjusts the adjustable time value based on the load adjust signal.”
In re to claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “activating, in response to assertion of the low voltage signal, the on signal for a first pulse until a peak current indication is received or upon expiration of an adjustable time period; after a fixed pulse separation interval from when the on signal is activated for the first pulse, activating the on signal for a second pulse for the same duration as for the first pulse;  SLL.0136 (D-20-750-03)27when the on signal is asserted for the second pulse, asserting a load adjust signal at a first level when the zero current level is not reached or when the low voltage signal is not asserted, and asserting the load adjust signal at a second level when the zero current level is reached and the low voltage signal is asserted; and adjusting a duration of the adjustable time period based on the load adjust signal.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.

In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above. 
In re to claims 12-20, claims 12-20 depend from claim 11, thus are also allowed for the same reasons provided above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sonntag (10263523) invention relates in general to DC-DC converters, and more particularly to limiting the on or off time pulse durations to avoid undesired operating conditions including hangup and excessive ripple voltage.
Pizzotti “20200076305) the invention relates a control circuit block is configured to sense an input voltage, compare the regulated voltage to a reference value and generate a first signal, compare the input voltage to a lower threshold and an upper threshold and generate a second signal, switch the electronic converter between an active mode and an idle mode as a function of the first signal, and switch the electronic converter between a recharge phase and a switching phase as a function of the second signal when the electronic converter is in the active mode.
Liu (20120223687) discloses a regulator controller which controls conversion of an input voltage to an output voltage, including a switching regulator, a low dropout (LDO) regulator, and a mode controller. The switching regulator develops a pulse control signal to regulate the output voltage when enabled. The LDO regulator also regulates 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.